DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
                                                              Status of the Claims
3.	Claims 1, 3-11 , 14 and 21-25 are currently pending. Claims 3-4 have been withdrawn as being drawn to a nonelected invention.  Claims 1, 5-11, 14, 21-25 are currently under examination. This office action is in response to the amendment filed on 07/05/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	Claims 1, 5-11, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Concerning claim 1 the claim recites “ wherein first ionomer layer has a concentration of cross-linked sites that is at least 10% higher in mol% or weight% than a concentration of cross-linked sites of the imbibed ionomer portion”.  This does not have enough support in the originally filed specification to reasonably convey to one skilled in the art at the time of filling that the inventor had possession of the claimed invention.  The originally filed specification provides paragraph 0032 as support  and indicates “Different degree, as used herein to describe a difference in crosslinking between a first and second portion of ionomer  may include at least about 10% or more, about 25 % or more, about 50% or more, about 100% or more, about 200 % or more”. This does not provide enough support to convey to one skilled in the art that the percentage is in mol % or weight % as no indication of molar or weight value is provided. 
Concerning claim 5 the claim recites “block polyisocytes” which does not have enough support in the originally filed specification as the original specification only indicates blocked polyisocyanates (in specification paragraph 0011) which are different then polyisocyanates that have block polymer structure, which applicant attempts to indicate that this structure refers to in the arguments filed on 08/08/2021.  There is no support in the originally filed specification for a block copolymer structure of the polyisocyanates, but there is support for blocked polyisocyanates.

Claims 6-11, 14 and 21-25 are rejected as being dependent from a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1, 5-11, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “wherein first ionomer layer has a concentration of cross-linked sites that is at least 10% higher in mol% or weight% than a concentration of cross-linked sites of the imbibed ionomer portion” which renders the claim indefinite as it is not clear if this is an indication that the difference of the concentration in weight or mol % must be 10% or higher (for a polymer having 1 wt% of crosslinking the other portion must have 1.1 wt%) or if this is an indication that the % difference is measured in weight % and this value must be 10% or higher ( so for a polymer having 1 wt% the other portion must have 11 wt%).  For purposes of art examination this limitation is given its broadest reasonable interpretation of that the concentration is measured in mol% or wt% and this concentration must be 10% higher (so for a polymer having 1 wt% of crosslinking the other portion must have 1.1 wt%). 
Concerning claim 5 the claim recites block polyisocytes which renders the claim indefinite as it is not clear what this is or what structure it has. 
Claims 6-11, 14 and 21-25 are rejected as being dependent from a rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 5, 7-11, 14 , 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sadasue (US 2010/0291470 A1) in view of Zhang (US 2013/0101921 A1).
Concerning claim 1, Sadasue teaches a membrane which comprises adhesive layers formed on both sides of a hydrocarbon anion exchange resin membrane (paragraph 0047).  The membrane comprises an anion exchange resin which comprises a crosslinked structure (paragraph 0051) and in particular is made from a polymerizable monomer which has an anion exchange group or into which an anion exchange group can be introduced and an at least bifunctional crosslinkable polymerizable monomer (paragraph 0063) which would provide a partial cross linking having some portion of reactive sites crosslinked to form cross-linked sites as it would not be expected that  all of the reactive sites of the least bifunctional crosslinkable polymerizable monomer would react to form crosslinkable sites . The anion exchange polymer is indicated to have from 0.5 to 40 mass% of the polymer be crosslinkable monomers (paragraph 0068) and is indicated to further includes anion exchange groups such as pyridinium salt groups (paragraph 0076) which would be considered to be reactive sites as these groups would be capable of undergoing additional reactions and would additionally not be crosslinked sites. The anion exchange groups would be considered to be ionic groups and as such the polymer is an ionomer.   As the anion exchange polymer is cross-linked but contains reactive sites that are not cross linked the membrane is considered to partially cross-linked as more crosslinking is possible 
Sadasue also teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  This would correspond to a support material having pores with an anion exchange polymer forming an imbibed ionomer.
Sadasue additionally teaches that the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group  or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing  an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being comprising ion exchange layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121).  This would result in an ion exchange polymer configured on a first side of the support material to form a first ionomer layer. 
Sadasue does not specifically indicate that the support material comprises a crosslinking compound  coupled to the support material forming bonding sites and the imbibed ionomer portion is bonded to the binding sites of the support material or that the first ionomer layer has a concentration of cross-linked sites that is at least 10% higher than a concentration of cross-linked sites of the imbibed ionomer. 
However Sadasue does indicate that the membrane is made contacting the monomer composition, that includes crosslinking monomers, with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072) resulting in a support material that is at least partially imbibed within the ion exchange polymer. 
Sadasue further teaches that the adhesive layers have preferably from 0.01 to 5 parts of crosslinker by mass relative to 100 parts of the other monomer (paragraph 0108), and that the amount of crosslinker in the anion exchange central layer which corresponds to the imbed ionomer is preferably from 0.5 to 40 mass% of the monomers (paragraph 0068).  This indicates that the difference in concentration between the first ionomer layer can be as high as 10 times the mass of the crosslinking present in the imbibed ionomer portion (for the imbibed polymer having 0.5 parts of crosslinker to the first ionomer layer having 5 parts of crosslinking by weight).  This indicates the difference of the crosslinking between the first ionomer layer and the imbibed ionomer portion can be as high at 1000% higher.  This would correspond to an overlapping range with the claimed range of at least 10 % higher. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhang is drawn to a composite which includes ion exchange resins and a porous polymer membrane (abstract). Zhang teaches that  the composition material is formed by filling micropores of the porous polymer membrane with one or more ion exchange resins having an ion exchange function where the pore surfaces of the porous polymer membrane are modified by bromine containing functional monomers through grafting  and the at least one ion exchange resin forming the composing material forms a carbon crosslinked structure with the functional monomers grafted to the porous polymer membrane (paragraph 0012). The functional monomer is indicated to include a crosslinking site (paragraph 0020), and so would be a crosslinking agent, and is indicated to be initiated by a free radical initiator to form a crosslinked carbon  chain structure between the porous membrane and the ion exchange resin though coupling between the free radicals (paragraph 0023) which would result in imbibed ionomer bonding to the boding sites of the cross-linking compound of the support material. This grafting of the crosslinking agent resulting in a  crosslink between the porous substrate and the ion exchange material is  indicated to provide excellent mechanical properties and gas impermeability (paragraph 0010 and 0037) which is indicated to reduce energy loss and damage to a fuel cell (paragraph 0009). 
Sadasue teaches that the membrane is used in a fuel cell (paragraph 0001) and that the membrane  membrane comprises an anion exchange resin which comprises a crosslinked structure (paragraph 0051) and in particular is made from a polymerizable monomer which has an anion exchange group or into which an anion exchange group can be introduced and an at least bifunctional crosslinkable polymerizable monomer  which is infiltrated into the pores of the porous substrate before being polymerized (paragraph 0063) suing polymerization initiators such as peroxides (paragraph 0069)
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed difference in the crosslinking amount because Sadasue teaches an overlapping range with the claimed range, and it would have been obvious to alter the porous support of Sadasue to include the grafted functional monomer crosslinking agent of Zhang which would result in crosslinking of the porous structure and the ion exchange resin to give the claimed structure because Zhang teaches that this would help provide excellent mechanical properties and gas impermeability to the membrane which is indicated to reduce energy loss and damage to a fuel cell. 
Concerning claim 5 Sadasue teaches the ion exchange membrane as is indicated by claim 1 above. 
Sadasue further teaches that exemplary crosslinkable polymerizable monomers which correspond to the claimed crosslinking agent can include methylenebisacrylamide and hexamethylenedimethacrylamide (paragraph 0067).  These compounds would be considered to be blocked polyamines as the amide groups of the crosslinking compounds can be transformed into amine groups by a reduction reaction. As such when these crosslinking agents are used this corresponds to the claimed structure of a cross-linked formed by a cross-linking agent that is a blocked polyamine. 
Concerning claim 7,  Sadasue further teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  
Additionally the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue further indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group  or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing  an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being ionomer layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121).  This coating of the additional ionomer layer would result in the first ionomer layer being imbibed into the pores of  the support material forming the claimed support coating layer. 
Concerning claims 8-9,  Sadasue further teaches that the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue further indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being ionomer layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121). This would result in a first side and a second side having no support material. 
Concerning claim 10 Sadasue further teaches that the adhesive layers have preferably from 0.01 to 5 parts of crosslinker by mass relative to 100 parts of the other monomer (paragraph 0108), and that the amount of crosslinker in the anion exchange central layer which corresponds to the imbed ionomer is preferably from 0.5 to 40 mass% of the monomers (paragraph 0068).  This indicates that the difference in concentration between the first ionomer layer can be as high as 10 times the mass of the crosslinking present in the imbibed ionomer portion (for the imbibed polymer having 0.5 parts of crosslinker to the first ionomer layer having 5 parts of crosslinking by weight).  This indicates the difference of the crosslinking between the first ionomer layer and the imbibed ionomer portion can be as high at 1000% higher.  This would correspond to an overlapping range with the claimed range of at least 10 % higher. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed difference in the crosslinking amount because Sadasue teaches an overlapping range with the claimed range. 
Concerning claim 11, Sadasue further teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  The substrate which has been filled with monomer composition by means such as immersing the substrate in the monomer composition (paragraph 0071) after which the substrate can be covered with a film and then conducting polymerization, which is indicated to allow for the excessive portion of the monomer composition to be removed from the substrate (paragraph 0072). This would result in the claimed structure wherein the ion exchange polymer extends though the pores of the support material from the first side to a second side of the support material. 
Concerning claim 14, Sadasue further teaches that that the anion exchange resin membrane is made by contacting the monomer composition with a substrate to fill the monomer in the pores of the substrate and then polymerizing the monomer composition in the pores of the substrate (paragraph 0071-0072).  Additionally the final polymer ion exchange membrane is made from a anion exchange resin membrane as is indicated above with adhesive layer that are formed on both sides of the hydrocarbon anion exchange resin membrane (paragraph 0047 and Figure 2). Sadasue further indicates that the adhesive layer is made by polymerizing a monomer having an anion exchange group or by polymerizing a monomer into which an anion exchange group can be introduced and then introducing an anion exchange group (paragraph 0104) thereby resulting in each of the adhesive layers being ionomer layers.  These layers are indicated to be formed by forming a layer on a separate polytetrafluoroethylene sheet and then transferring the sheet onto a crosslinked anion exchange membrane by a method such as hot pressing (paragraph 0120).  Alternatively the additional layers can be formed by a method of contacting a solution of a resin for adhesive layer with the central hydrocarbon anion exchange resin membrane followed by drying (paragraph 0121).  This coating of the additional ionomer layer would result in the first ionomer layer being imbibed into the pores of the support material forming the claimed support coating layer. 
Concerning claim 21 Sadasue further teaches that the porous film used preferably has a average pore diameter of from 0.015 to 0.4 microns (paragraph 0059) which is an overlapping range with the claimed range.  
Concerning claim 22 and claim 24 Zhang teaches that the crosslinking compound that is coupled to the support material is grafted to the porous membrane (paragraph 0043 and 0048).  This grafting would correspond to coating on to the support material. Additionally as the crosslinking compound is part of the support material the support material would be considered to be made out the a cross-linking compound.   It should be noted that the indication of “is made out of a cross-linking compound” is given its broadest reasonable interpretation of the support material is at least partially made from the indicated compound. 
As such Sadasue in view of Zhang teaches the claimed limitations. 

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sadasue (US 2010/0291470 A1) in view of Zhang (US 2013/0101921 A1)as applied to claim 5 above, and further in view of Choi ( US 2017/0136413 A1).
Concerning claim 6, Sadasue in view of Zhang does not specifically indicate that the crosslinked sites are formed by exposure to ultraviolet light. Sadasue does indicate that any known polymerization method can be used with no restriction but that generally thermal polymerization is used (paragraph 0072). 
Choi is drawn to the making of ion exchange membranes including anion exchange membranes (abstract) which includes forming a ion exchange resin in a porous polymer substrate (paragraphs 0049-0050) and teaches that the crosslinking polymerization which is formed can be formed by thermal crosslinking or photo crosslinking (paragraph 0051) as alternatives to one another by means of using either a photo initiator or a thermal initiator (paragraph 0041).  The examples provided by Choi indicate that ultraviolet energy can be used to initiate the crosslinking (paragraph 0074). As such the crosslinking polymerization methods of thermal crosslinking and ultraviolet initiated crosslinking would be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Sadasue in view of Zhang to use ultraviolet initiated crosslinking to form cross-linked sites that are formed by exposure to ultraviolet light because Choi indicates that thermal and ultraviolet initiated crosslinking are substantially equivalent and interchangeable with one another. 

Allowable Subject Matter
8.	Claims 23 and 25 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggests that the crosslinking compound of the support material comprises divalent barium cations. 
Response to Arguments
9.	Applicant's arguments filed 070/05/2022 have been fully considered but they are not persuasive. Applicant argues that in regard to the rejection over crosslink degree that claim 1 should be interpreted as either mol percent or weight percent when referring to crosslink degree. It should be well known to consider this a mol percent as equivalent weight of ionomers is determined based on the molecular weight of the polymer as this is well known by those skilled int eh art for reporting crosslinking degree.
This argument is not found to be persuasive as applicant has not provided any support for this indication of wt% or mol% and the amendment causes further confusion as is indicted in the rejection provided above. 
Concerning the rejection over Sadasue applicant argues that claim 1 is amended to more clearly define that that the exchange polymer is chemically cross-linked with a  cross-linking compound that is coupled to the support material. Sadasue does not describe this. 
This argument is found to be persuasive concerning Sadasue by itself but it should be noted that a new rejection of Sadasue in view of Zhang provided above used the reference of Zhang in order to provide the claimed crosslinking compound coupled to the polymer support. 
Appcliant further argues that the polymerization and cross-linking mentioned in Sadasue is based on the addition polymerization taking pace among the vinyl containing monomers. The reacting part of methylene bisacrylamide and hexamethyledimethacylamide mentioned in Sadasue is carbon carbon double bond instead of either amide or amine group. The present invention describes cross-linking agents with multiple functional amine groups in order to crosslink ion exchange resins though menshutkin reaction. We utilize the functionalized alkyl halides grafted on the backobone of ion exchange resin to react with the crosslinking agents containing amine groups for getting the whole polymer structure crosslinked. 
This argument is not found to be persuasive as this argument only applies to dependent claim 5. Additionally the claim as is currently drafted indicates that the crosslinked sites comprise a cross-linking agents selected form the group which includes polyamines and blocked polyamines. This is not an indication of a particular reaction that occurs in the crosslinking sites such as the menshutkin reaction, only that the cross-linking sites must comprises an agent having the indicated structure.  Sadasue teaches that exemplary crosslinkable polymerizable monomers which correspond to the claimed crosslinking agent can include methylenebisacrylamide and hexamethylenedimethacrylamide (paragraph 0067).  These compounds would be considered to be blocked polyamines as the amide groups of the crosslinking compounds can be transformed into amine groups by a reduction reaction. As such when these crosslinking agents are used this corresponds to the claimed structure of a cross-linked formed by a cross-linking agent that is a blocked polyamine.  As such the rejection is maintained. 
Conclusion
10.	Claims 1, 5-11, 14, 21-22, 24 are rejected. Claims 23 and 25 are allowable over the prior art of record but are rejected as being dependent from rejected base claims including by 112 rejections. 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763